Exhibit 10.5 EMPLOYMENT AGREEMENT (Rouslan Semechkin) THIS AGREEMENT is made as of the 30th day of December, ("Commencement Date"), by and between International Stem CellCorporation, a Delaware corporation with a principal place of business at 2595 Jason Court, Oceanside, California (the "Company"), and RouslanSemechkin(the "Employee"), with an address at 1 Overlook Drive, Unit 11, Amherst, New Hampshire ("Agreement"). FACTUAL BACKGROUND: A. On December 30, 2008, the Company entered into a Preferred Stock Purchase Agreement with Andrei Semechkin, Rouslan Semechkin and X-Master, Inc., (the "Investors") pursuant to which the Investors agreed to purchase at least ten (10) shares of Series D Preferred Stock from the Company for a purchase price of up to Five Million Dollars ($5,000,000 USD). As a material and essential inducement for the Investors to enter into the Preferred Stock Purchase Agreement, the Company agreed to employ Rouslan Semechkin and Andrei Semechkin in accordance with the terms thereof. B. The Company wishes to employ Employee initially as a research scientist reporting directly to the Chief Scientist and upon Employee attaining his PhD, as Senior Research Scientist (or such other senior research position commensurate with Employee's experience and status with the Company) and Employee wishes to accept such employment subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the foregoing, the employment provided hereunder, and other valuable consideration, receipt of which is hereby acknowledged, the parties hereto agree as follows: 1.EMPLOYMENT.
